

	

		III

		109th CONGRESS

		2d Session

		S. RES. 356

		IN THE SENATE OF THE UNITED STATES

		

			January 27, 2006

			Ms. Mikulski (for

			 herself, Mr. Lugar,

			 Mr. Sarbanes, Mr. Biden, and Mr.

			 Harkin) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Urging a commitment by the United States

		  and the international community to continue relief efforts in response to the

		  earthquake in South Asia and to help rebuild critical infrastructure in the

		  affected areas.

	

	

		Whereas on October 8, 2005, a magnitude 7.6 earthquake

			 struck Pakistan, India, and Afghanistan;

		Whereas the epicenter of the earthquake was located near

			 Muzaffarabad, approximately 60 miles north-northeast of Islamabad, with

			 aftershocks and landslides continuing to affect the area;

		Whereas more than 75,000 people have died, including

			 approximately 17,000 children, nearly 70,000 people are injured and

			 approximately 3,000,000 people are homeless as a result of the

			 earthquake;

		Whereas the United States has pledged a total of

			 $510,000,000 in assistance to the affected areas, including $300,000,000 for

			 relief and reconstruction, $110,000,000 to support Department of Defense relief

			 operations, and at least $100,000,000 in anticipated contributions from private

			 entities in the United States;

		Whereas, as of January 25, 2006, the total amount of

			 humanitarian assistance provided to Pakistan by the United States Agency for

			 International Development is more than $66,500,000;

		Whereas the Department of Defense has deployed

			 approximately 875 members of the Armed Forces and 31 helicopters to aid in the

			 earthquake relief efforts;

		Whereas since October 8, 2005, United States helicopters

			 have flown more than 3,200 missions, evacuated approximately 3,800 people, and

			 delivered nearly 15,000,000 pounds of supplies;

		Whereas the cost of rebuilding the affected areas could be

			 more than $5,000,000,000;

		Whereas Secretary of State Condoleezza Rice, during her

			 October 12, 2005 visit to Pakistan, said the United States would support the

			 efforts of the Government of Pakistan over the long-term to provide assistance

			 to the victims of the earthquake and rebuild areas of the country devastated by

			 the earthquake;

		Whereas the robust humanitarian response of the Government

			 of the United States to the earthquake disaster has made an impact on the

			 Government and people of Pakistan and demonstrates the United States commitment

			 to Pakistan and the well-being of its residents;

		Whereas the United States humanitarian mission in Pakistan

			 may impact positively on the way Americans are viewed, especially in areas

			 where the population may oppose United States counterterrrorism policies and

			 where radical groups and affiliates of known terrorist organizations are

			 conducting high-profile relief efforts; and

		Whereas the results of a poll taken by the nonprofit

			 organization Terror Free Tomorrow show that, at the end of November 2005, more

			 than 46 percent of Pakistanis had a favorable view of the United States, double

			 the percentage of Pakistanis that held that view in May 2005: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)commends the

			 members of the United States Armed Forces and civilian employees of the

			 Department of State and the United States Agency for International Development

			 for their swift and sustained efforts to assist the victims of the earthquake

			 in South Asia that occurred on October 8, 2005;

			(2)commends the

			 Governments of Pakistan and India for working together to save lives and

			 provide humanitarian relief in the affected areas and encourages them to

			 continue in this spirit of cooperation;

			(3)commends the

			 international community, including nongovernmental organizations, private

			 corporations, and individual citizens, for responding swiftly and generously to

			 the relief and recovery effort;

			(4)urges continued

			 attention by international donors and relief agencies to the needs of

			 vulnerable populations in the stricken areas, particularly the thousands of

			 children who have been left parentless and homeless by the disaster; and

			(5)urges the

			 Government of the United States to take the lead in encouraging the

			 international community to commit to continue relief efforts in response to the

			 earthquake in South Asia and to help rebuild critical infrastructure in the

			 affected areas.

			

